                                OFFICE62-22
        Case 2:17-cv-01667-KJN Document OF THE
                                            Filed 12/20/18 Page 1 of 3
                               PLACER COUNTY COUNSEL                                                20
                                                                         GERALD O. CARDEt)I, COUNTY COUNSEL

                                                                                   175 Fulweiler Avenue
                                                                                 Auburn, California 95603
                                                                                 Telephone: 530-889-4044
                                                                                  Facsimile: 530-889-4069
                                                                                    www.placer.ca.gov
                                         November 13,2018

VIA EMAIL AND U.S. MAIL

Mark E. Merin
LAW OFFICE OF MARK E. MERIN
1010 F Street, Suite 300
Sacramento, CA 95814
                                                         SEALED
Re:    Bangert v. Placer County, et al.
       United State District Court Case No. 2: 17-cv-01667-MCE-GGH

Dear Mr. Merin,

        The following is in response to your November 6, 2018 correspondence to Mr. Loebs
regarding destruction of the videos produced during informal discovery in this matter. Specifically,
this correspondence is intended to address the meet and confer requirements set forth in Paragraphs
6.2 and 6.3 of the subject Protective Order.

The Parties' Clear Intent Was That the Subject Videos Would be Produced Solely For the
Purposes of Informal Discovery

        On December 8, 2017, your office sent Mr. Loebs an e-mail proposing mediation in the
Bangert case (attached hereto). This e-mail stated, in part, as follows: "To move forward in the
resolution of the above-referenced class action complaint, I suggest we agree on a mediator (I
propose a retired federal judge such as Raul Ramirez or Frank Damrell) and that the County provide
responses to some informal discovery." Certain requested items were itemized therein. The e-mail
further states: "Please advise if the County is prepared to provide this information, informally, for
use only in an attempts to settle this action through mediation, and, if so, by when we can expect to
receive the information." The County, as you know, agreed to provide the informal discovery
requested in the December 8, 2017 e-mail along with additional documents/videos requested by
plaintiffs' counsel, specifically for the purposes of mediation and pursuant to a Protective Order. For
example, on February 6, 2018, your office again e-mailed Mr. Loebs stating: "By when will you be
able to produce for us the informal discovery we need in this case? Can we get immediat'e access to
whatever video there is of Bangert's treatment?" (attached hereto). Your most recent November 6
correspondence confirms that fact. ("In connection with the parties' efforts to mediate and reach the
terms ofa settlement agreement, Defendants ... produced various documents ... ")

       The parties negotiated the terms of a Protective Order, which was entered by the Court on
March 26, 2018 [ECF 35]. Subsequently, on March 27, 2018, the County produced, via informal
discovery, copies of all videos to each plaintiffs counsel with a "CONFIDENTIAL" d.esignation.
(See March 27, 2018 letter, attached hereto). The Protective Order is very clear that items bearing a
       Case 2:17-cv-01667-KJN Document 62-22 Filed 12/20/18 Page 2 of 3
November 13,2018
Page 2


"CONFIDENTIAL" designation as "Protected Material" may only be used in connectiop. with this
case. (~ 7.1 of Protective Order.)

Plaintiffs' Challenge Regarding Confidentiality is Belated Pursuant to Section 6.1 of the
Protective Order

        Section 6.1 of the Protective Order provides that: "Any Party or Non-Party may challenge a
designation of confidentiality at any time. Unless a prompt challenge to a Designating Party's
confidentiality designation is necessary to avoid foreseeable, substantial unfairness, unnecessary
economic burdens, or a significant disruption or delay of the litigation, a Party does not waive its
right to challenge a confidentiality designation by electing not to mount a challenge promptly after
the original designation is disclosed."

         Section 7.1 of the Protective Order further states: "A Receiving Party may use Protected
Material that is disclosed or produced by another Party or by a Non-Party in connection with this
case only for prosecuting, defending, or attempting to settle a litigation." The Bangert case has been
settled, a settlement agreement fully executed, Mr. Bangert's individual settlement funded and
Preliminary Approval of the Class Action granted. There remains, pursuant to Section 7.1, no further
permitted purpose for plaintiff to use the materials cited, as plaintiff is no longer "prosecuting or
attempting to settle the litigation." It is burdensome and prejudicial to the County for Mr. Bangert to
wait until after all of those events have occurred to provide notice that Mr. Bangert challenges the
confidentiality of certain items. The MSC was held and the case settled on May 16, 2018 -
plaintiff s notice challenging the confidentiality was provided no less than 6 months after the case
settled.

       Moreover, Coleman, Langley and Kershner have all been dismissed and your office was not
counsel on any of those matters. You have identified no legitimate basis for your office to refuse to
confirm whether materials relating to those actions have been destroyed.

Conclusion

       We appreciate you offering to set up a teleconference to further discuss these issues. As you
are aware, your November 6th letter commenced the time frame for my client to file a Motion
pursuant to the Protective Order. As such, we would like to set up a time to discuss this issue this
week.

                                             Very truly yours,
                                             OFFICE OF THE PLACER COUNTY COUNSEL
                                                               Q


                                             By     ~e~svyY),~ lV---
                                                     Deputy County Counsel
JMRleab
Enclosures
       Case 2:17-cv-01667-KJN Document 62-22 Filed 12/20/18 Page 3 of 3
November 13,2018
Page 3


cc:   Patrick Dwyer, Esq.
      David Mehretu, Esq.
